Exhibit 10

 



 

 







GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT


 

Dated as of May 1, 2016

 

Series 2016-GS2



 

 



 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of May 1, 2016, is
between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
May 1, 2016 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor (in such capacity, the “Depositor”), Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
Torchlight Loan Services, LLC, as general special servicer (a “Special
Servicer”), Rialto Capital Advisors, LLC, as Veritas Multifamily Pool 2 special
servicer (a “Special Servicer”), Pentalpha Surveillance LLC, as operating
advisor (in such capacity, the “Operating Advisor”) and asset representations
reviewer (in such capacity, the “Asset Representations Reviewer”), and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”) and as trustee (in such capacity, the
“Trustee”), pursuant to which the Purchaser will transfer the Mortgage Loans (as
defined herein), together with certain other mortgage loans, to a trust fund and
certificates representing ownership interests in the Mortgage Loans will be
issued by a New York common law trust (the “Trust”). In exchange for the
Mortgage Loans, the Trust will issue to or at the direction of the Depositor
certificates to be known as GS Mortgage Securities Trust 2016-GS2, Commercial
Mortgage Pass-Through Certificates, Series 2016-GS2 (collectively, the
“Certificates”). For purposes of this Agreement, “Mortgage Loans” refers to the
mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1          Sale and Conveyance of Mortgages; Possession of Mortgage
File. The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Companion Loans) all
of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-off Date, (excluding payments of principal, interest and other amounts
due and payable on the Mortgage Loans on or before the Cut-off Date). Upon the
sale of the Mortgage Loans, the ownership of each related Mortgage Note, the
Seller’s interest in the related Mortgage represented by the Mortgage Note and
the other contents of the related Mortgage File (subject to the rights of the
holders of interests in the Companion Loans) will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan (other than those to be held by the holders
of the Companion Loans) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in the Companion
Loans) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the Mortgage Loans related to the Whole Loans
pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender
Agreements (it being understood and agreed that the Seller does

 



 

 

not assign any right, title or interest that it or any other party may have
thereunder in its capacity as any Companion Holder). The Purchaser will sell (i)
the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB, Class X-A, Class
X-B, Class A-S, Class B, Class PEZ and Class C Certificates (the “Public
Certificates”) to the underwriters specified in the underwriting agreement,
dated as of May 17, 2016 (the “Underwriting Agreement”), among the Depositor,
Goldman, Sachs & Co. (“GS&Co.”), Drexel Hamilton, LLC (“Drexel”) and Academy
Securities, Inc., (“Academy” and, together with GS&Co. and Drexel, the
“Underwriters”); and (ii) the Class D, Class X-D, Class E, Class F, Class G and
Class R Certificates (the “Private Certificates”) to GS&Co., Drexel, Academy,
J.P. Morgan Securities LLC and Deutsche Bank Securities Inc. as the initial
purchasers (each in such capacity, an “Initial Purchaser” and collectively, the
“Initial Purchasers”) specified in the certificate purchase agreement, dated as
of May 17, 2016 (the “Certificate Purchase Agreement”), among the Depositor and
the Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $792,176,649.41,
plus accrued interest on the Mortgage Loans from and including May 1, 2016 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2          Books and Records; Certain Funds Received After the Cut-off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee subject to and in accordance with this Agreement. Any funds due after
the Cut-off Date in connection with a Mortgage Loan received by the Seller shall
be held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator. All scheduled payments of principal
and interest due on or before the Cut-off Date but collected after the Cut-off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the

 

 -2-

 

 

Seller as a purchase for tax purposes. The Purchaser shall be responsible for
maintaining, and shall maintain, a set of records for each Mortgage Loan which
shall be clearly marked to reflect the transfer of ownership of each Mortgage
Loan by the Seller to the Purchaser pursuant to this Agreement.

 

SECTION 3          Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the applicable Special Servicer, respectively, on the dates
set forth in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the
applicable Special Servicer, as applicable, with respect to the Mortgage Loans
under Section 2.01 of the Pooling and Servicing Agreement, and meeting all the
requirements of such Section 2.01 of the Pooling and Servicing Agreement;
provided that the Seller shall not be required to deliver any draft documents,
privileged or other communications, credit underwriting, due diligence analyses
or data or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholder, in accordance with the applicable terms
thereof and/or of the related Loan Documents)) and the Seller shall be deemed to
have satisfied any such delivery requirements by delivering with respect to any
letter(s) of credit a copy thereof to the Custodian together with an Officer’s
Certificate of the Seller certifying that such document has been delivered to
the Master Servicer or an Officer’s Certificate from the Master Servicer
certifying that it holds the letter(s) of credit pursuant to Section 2.01(b) of
the Pooling and Servicing Agreement. If a letter of credit referred to in the
previous sentence is not in a form that would allow the Master Servicer to draw
on such letter of credit on behalf of the Trustee for the benefit of the
Certificateholders and, if applicable the related Serviced Companion Noteholder,
in accordance with the applicable terms thereof and/or of the related Loan
Documents, the Seller shall deliver the appropriate assignment or amendment
documents (or copies of such assignment or amendment documents if the Seller has
submitted the originals to the related issuer of such letter of credit for
processing) to the Master Servicer within 90 days of the Closing Date. The
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trustee for the benefit of the Certificateholders and,
if applicable the related Serviced Companion Noteholder, and shall cooperate
with the reasonable requests of the Master Servicer or the applicable Special
Servicer, as applicable, in connection with effectuating a draw under any such
letter of credit prior to the date such letter of credit is assigned or

 

 -3-

 

 

amended in order that it may be drawn by the Master Servicer on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholders.

 

(b)          Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

(c)          With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the applicable Special Servicer, and the Master Servicer shall use
reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 

SECTION 4          Treatment as a Security Agreement. Pursuant to Section 1
hereof, the Seller has conveyed to the Purchaser all of its right, title and
interest in and to the Mortgage Loans. The parties intend that such conveyance
of the Seller’s right, title and interest in and to

 

 -4-

 

 

the Mortgage Loans pursuant to this Agreement shall constitute a purchase and
sale and not a loan. If such conveyance is deemed to be a pledge and not a sale,
then the parties also intend and agree that the Seller shall be deemed to have
granted, and in such event does hereby grant, to the Purchaser, a first priority
security interest in all of its right, title and interest in, to and under the
Mortgage Loans, all payments of principal or interest on such Mortgage Loans due
after the Cut-off Date, all other payments made in respect of such Mortgage
Loans after the Cut-off Date (and, in any event, excluding scheduled payments of
principal and interest due on or before the Cut-off Date) and all proceeds
thereof, and that this Agreement shall constitute a security agreement under
applicable law. If such conveyance is deemed to be a pledge and not a sale, the
Seller consents to the Purchaser hypothecating and transferring such security
interest in favor of the Trustee and transferring the obligation secured thereby
to the Trustee.

 

SECTION 5          Covenants of the Seller. The Seller covenants with the
Purchaser as follows:

 

(a)          except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. (“AMO”) to record and
file in the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall promptly prepare or cause the preparation of a
substitute therefor or cure such defect or cause such defect to be cured, as the
case may be, and the Seller shall record or file, or cause AMO to record or
file, such substitute or corrected document or instrument or, with respect to
any assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)          as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording. The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly

 

 -5-

 

 

following receipt); provided that, in those instances where the public recording
office retains the original assignment of Mortgage or assignment of Assignment
of Leases, the Seller shall obtain therefrom and deliver to the Custodian a
certified copy of the recorded original. On a monthly basis, at the expense of
the Seller, the Custodian shall forward to the Master Servicer a copy of each of
the aforementioned assignments following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the Companion Holder. Prior to the date that a letter
of credit with respect to any Mortgage Loan is transferred to the Master
Servicer, the Seller will cooperate with the reasonable requests of the Master
Servicer or the applicable Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus dated May 18, 2016 relating to the
Public Certificates, the annexes and exhibits thereto and the DVD delivered
therewith, or the Offering Circular dated May 18, 2016 relating to the Private
Certificates, the annexes and exhibits thereto and the DVD delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (e) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
May 17, 2016, among the Underwriters, the Initial

 

 -6-

 

 

Purchasers, the Seller and the Purchaser (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”));

 

(f)          for so long as the Trust (or with respect to the Companion Loans,
if such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)          within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan to the Depositor by uploading such Diligence File (including,
if applicable, any additional documents that the Seller believes should be
included to enable the Asset Representations Reviewer to perform an Asset Review
on such Mortgage Loan; provided that such documents are clearly labeled and
identified) to the Intralinks Site, each such Diligence File being organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(h)          promptly upon completion or such delivery of the Diligence Files,
but in no event later than sixty (60) days after the Closing Date, the Seller
shall provide each of the Depositor, the Master Servicer, the Special Servicers,
the Certificate Administrator, the Trustee, the Custodian, the Directing Holder,
the Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this agreement, that the electronic copy of the Diligence File
for each Mortgage Loan uploaded to the Intralinks Site consitutes all documents
required under the definition of “Diligence File” and such Diligence Files are
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(i)           upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset Representations Reviewer relating to each
Delinquent Mortgage Loan to enable the Asset Representations Reviewer to
complete any Test for a Delinquent Mortgage Loan, but only to the extent such
documents are in the possession of the Seller; provided that the Seller shall
not be

 

 -7-

 

 

required to provide any documents that are proprietary to the related originator
or the Seller or any draft documents, privileged or internal communications,
credit underwriting or due diligence analysis;

 

(j)           upon the completion of an Asset Review with respect to each
Delinquent Mortgage Loan and receipt by the Seller of a written request from the
Asset Representations Reviewer, the Seller shall pay a fee of (i) $15,000 plus
$1,000 per additional Mortgaged Property with respect to each Delinquent
Mortgage Loan subject to an Asset Review with a Cut-off Date Balance less than
$20,000,000, (ii) $20,000 plus $1,000 per additional Mortgaged Property with
respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Balance greater than or equal to $20,000,000, but less than
$40,000,000 or (iii) $25,000 plus $1,000 per additional Mortgaged Property with
respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Balance greater than or equal to $40,000,000, in each case within
60 days of such written request by the Asset Representations Reviewer;

 

(k)           if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)           the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing Agreement, the Seller shall abide by the selected dispute
resolution method and otherwise comply with the terms and provisions set forth
in the Pooling and Servicing Agreement (including the exhibits thereto) related
to the resolution method;

 

(m)          the Seller shall indemnify and hold harmless the Purchaser against
any and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement);

 

(n)          with respect to any Mortgage Loan that is (or may become pursuant
to the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in
the event that the Closing Date occurs prior to the closing date of the
Non-Serviced Securitization, the Seller shall provide (or cause to be provided)
to the Depositor and the Trustee (1) written notice in a timely manner of (but
no later than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event

 

 -8-

 

 

that the Closing Date occurs after the closing of the Non-Serviced
Securitization, the Seller shall provide, or cause the Other Depositor to
provide, the Depositor (and counsel thereto) with a copy of the related
Non-Serviced Pooling Agreement (together with any amendments thereto) in an
EDGAR-compatible format by the later of (1) two (2) Business Days prior to the
Closing Date and (2) the closing date of such Non-Serviced Securitization; and

 

(o)          with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller.

 

SECTION 6          Representations and Warranties.

 

(a)         The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)          The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)        The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of

 

 -9-

 

 

any of the Seller’s organizational documents or any agreement or instrument to
which the Seller is a party or by which it is bound, or any order or decree
applicable to the Seller, or result in the creation or imposition of any lien on
any of the Seller’s assets or property, in each case, which would materially and
adversely affect the ability of the Seller to carry out the transactions
contemplated by the Operative Documents;

 

(iv)        There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)         The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)      Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents.  The Seller further represents and
warrants that no portion of the Accountant’s Due Diligence Report contains, with
respect to the information contained therein with respect to the Mortgage Loans,
any names, addresses, other personal identifiers or zip codes with respect to
any individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of

 

 -10-

 

 

Title V of the Gramm-Leach-Bliley Financial Services Modernization Act of 1999.
The Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)         The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its assets and conduct its business, is duly
qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely

 

 -11-

 

 

affect the condition (financial or other) or operations of the Purchaser or its
properties or might have consequences that would materially and adversely affect
its performance under any Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)       The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters and the Initial Purchasers at least 6 Business Days before
the first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the first sale in the offering contemplated by
the Offering Documents as required by Rule 15Ga-2.

 

(c)         The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)         Pursuant to the Pooling and Servicing Agreement, if the Depositor,
the Master Servicer, the applicable Special Servicer, the Trustee, the
Certificate Administrator or the Operating Advisor (solely in its capacity as
operating advisor) discovers (without implying any duty of such person to make,
or to attempt to make, such a discovery) or receives notice alleging (A) that
any document constituting a part of a Mortgage File has not been properly
executed, is missing, contains information that does not conform in any material
respect with the corresponding information set forth in the Mortgage Loan
Schedule, or does not appear to be regular on its face (each, a “Document
Defect”), or (B) a breach of any representation or warranty of the Seller made
pursuant to Section 6(c) of this Agreement with respect to any Mortgage Loan (a
“Breach”), then such party is required to give prompt written notice thereof to
the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Master
Servicer (with respect to Non-Specially Serviced Mortgage Loans) or the
applicable Special Servicer (with respect to Specially Serviced Mortgage Loans)
is required to determine whether any such Document Defect or Breach with respect
to any Mortgage Loan materially and adversely affects, or such Document Defect
is deemed in accordance with Section 2.03 of the Pooling and Servicing Agreement
to materially and adversely affect, the value of the Mortgage Loan or any
related REO Property or the interests of the Certificateholders therein or
causes any Mortgage Loan to fail to be a Qualified Mortgage (any such Document
Defect shall constitute a “Material Document Defect” and any such Breach shall
constitute a “Material Breach”; and a Material

 

 -12-

 

 

Breach and/or a Material Document Defect, as the case may be, shall constitute a
“Material Defect”). The Master Servicer may (but will not be obligated to)
consult with the applicable Special Servicer regarding any determination of a
Material Defect for a Non-Specially Serviced Mortgage Loan. If such Document
Defect or Breach has been determined to be a Material Defect, then the
applicable Special Servicer will be required to give prompt written notice
thereof to the Seller, the other parties to the Pooling and Servicing Agreement
and (for so long as no Consultation Termination Event is continuing) the
Directing Holder. Promptly upon becoming aware of any such Material Defect
(including through a written notice given by any party to the Pooling and
Servicing Agreement, as provided above if the Document Defect or Breach
identified therein is a Material Defect), the Seller shall, not later than 90
days from the earlier of (a) the earlier of the Seller’s discovery or receipt of
notice of, and receipt of a demand to take action with respect to, such Material
Defect or (b) in the case of a Material Defect relating to a Mortgage Loan not
being Qualified Mortgage, any party’s discovery of such Material Defect (such
90-day period, the “Initial Cure Period”), (i) cure such Material Defect in all
material respects (which cure shall include payment of any losses and Additional
Trust Expenses associated therewith, including the amount of any fees and
reimbursable expenses of the Asset Representations Reviewer attributable to the
Asset Review of such Mortgage Loan), (ii) repurchase the affected Mortgage Loan
or REO Loan (or the Trust’s interest therein with respect to any Mortgage Loan
that is part of a Whole Loan) at the applicable Purchase Price by wire transfer
of immediately available funds to the Collection Account or (iii) substitute a
Qualified Substitute Mortgage Loan (other than with respect to the related Whole
Loans, for which no substitution shall be permitted) for such affected Mortgage
Loan (provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, however, that if (i) such Material Defect is capable of
being cured but not within such Initial Cure Period, (ii) such Material Defect
is not related to any Mortgage Loan’s not being a Qualified Mortgage and (iii)
the Seller has commenced and is diligently proceeding with the cure of such
Material Defect within such Initial Cure Period, then the Seller shall have an
additional 90 days (such additional 90 day period, the “Extended Cure Period”)
to complete such cure, or, in the event of a failure to so cure, to complete
such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above (it being understood and agreed
that, in connection with the Seller’s receiving such Extended Cure Period, the
Seller shall deliver an Officer’s Certificate to the Trustee, the applicable
Special Servicer, the Operating Advisor and the Certificate Administrator
setting forth the reasons such Material Defect is not capable of being cured
within the Initial Cure Period and what actions the Seller is pursuing in
connection with the cure of such Material Defect and stating that the Seller
anticipates that such Material Defect will be cured within such Extended Cure
Period); and provided, further, that, if any such Material Defect is still not
cured after the Initial Cure Period and any such Extended Cure Period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, repurchase or
substitution obligations in respect of such Document Defect so long as the
Seller certifies to the Trustee, the applicable Special Servicer, the Operating
Advisor and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, repurchase or substitution may continue beyond the date that
is 18 months

 

 -13-

 

 

following the Closing Date. Any such repurchase or substitution of a Mortgage
Loan shall be on a whole loan, servicing released basis. The Seller shall have
no obligation to monitor the Mortgage Loans regarding the existence of a Breach
or a Document Defect, but if the Seller discovers a Material Defect with respect
to a Mortgage Loan, it will notify the Purchaser. Periodic Payments due with
respect to each Qualified Substitute Mortgage Loan (if any) after the related
Due Date in the month of substitution, and Periodic Payments due with respect to
each Mortgage Loan being repurchased or replaced, and received by the Master
Servicer or the applicable Special Servicer on behalf of the Trust, after the
related Cut-off Date through, but not including, the related date of repurchase
or substitution, shall be part of the Trust Fund. Periodic Payments due with
respect to each Qualified Substitute Mortgage Loan (if any) on or prior to the
related Due Date in the month of substitution, and Periodic Payments due with
respect to each Mortgage Loan being repurchased or replaced and received by the
Master Servicer or the applicable Special Servicer on behalf of the Trust after
the related date of repurchase or substitution, shall not be part of the Trust
Fund and are to be remitted by the Master Servicer to the Seller effecting the
related repurchase or substitution within two Business Days following receipt of
properly identified and available funds constituting such Periodic Payment. From
and after the date of substitution, each Qualified Substitute Mortgage Loan, if
any, that has been substituted shall be deemed to constitute a “Mortgage Loan”
hereunder for all purposes.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute for all of the remaining Crossed Underlying Loans in the related
Crossed Mortgage Loan Group as provided in the first paragraph of this Section
6(e) unless such other Crossed Underlying Loans in such Crossed Mortgage Loan
Group satisfy the Crossed Underlying Loan Repurchase Criteria. In the event that
the remaining Crossed Underlying Loans satisfy the aforementioned criteria, the
Seller may elect either to repurchase or substitute for only the affected
Crossed Underlying Loan as to which the related Material Defect exists or to
repurchase or substitute for all of the Crossed Underlying Loans in the related
Crossed Mortgage Loan Group. The Seller shall be responsible for the cost of any
Appraisal required to be obtained to determine if the Crossed Underlying Loan
Repurchase Criteria have been satisfied, so long as the scope and cost of such
Appraisal has been approved by the Seller (such approval not to be unreasonably
withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

 -14-

 

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-collateralization
and/or cross-default provisions, as a condition to such modification, the Seller
shall furnish to the Trustee and the Certificate Administrator an Opinion of
Counsel that any modification shall not cause an Adverse REMIC Event. Any
expenses incurred by the Purchaser in connection with such modification or
accommodation (including but not limited to recoverable attorney fees) shall be
paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the applicable Special Servicer on behalf of the Trust, and, if no Control
Termination Event has occurred and is continuing, with the consent of the
Directing Holder) are able to agree upon the Loss of Value Payment for a
Material Defect, the Seller may elect, in its sole discretion, to pay such Loss
of Value Payment to the Purchaser (or its assignee); provided that a Material
Defect as a result of a Mortgage Loan not constituting a “qualified mortgage”
within the meaning of Code Section 860G(a)(3) may not be cured by a Loss of
Value Payment. Upon its making such payment, the Seller shall be deemed to have
cured such Material Defect in all respects. Provided such payment is made, this
paragraph describes the sole remedy available to the Purchaser and its assignees
regarding any such Material Defect, and the Seller shall not be obligated to
repurchase or replace the related Mortgage Loan or otherwise cure such Material
Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-

 

 -15-

 

 

Serviced Pooling Agreement) exists under the related Non-Serviced Pooling
Agreement with respect to the related Non-Serviced Companion Loan included in
the related Non-Serviced Securitization, and such Non-Serviced Companion Loan is
repurchased by or on behalf of such Seller (or other responsible repurchasing
entity) from the related Non-Serviced Securitization as a result of such
“material document defect” (as such term or any analogous term is defined in
such Non-Serviced Pooling Agreement), then the Seller shall repurchase such
Non-Serviced Mortgage Loan; provided, however, that such repurchase obligation
does not apply to any “material document defect” (as such term or any analogous
term is defined in the related Non-Serviced Pooling Agreement) related solely to
the promissory note for such Non-Serviced Companion Loan.

 

(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the applicable Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied. In the event a Qualified Substitute
Mortgage Loan is substituted for a Mortgage Loan by the Seller as contemplated
by this Section 6, the Seller shall deliver to the Custodian the related
Mortgage File and to the Master Servicer all Escrow Payments and reserve funds
pertaining to such Qualified Substitute Mortgage Loan possessed by it and a
certification to the effect that such Qualified Substitute Mortgage Loan
satisfies all of the requirements of the definition of “Qualified Substitute
Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Mortgage Notes or Assignment of
Mortgage or the examination of the Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

 -16-

 

 

(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase Communication of such 15Ga-1 Repurchase Request or Repurchase
Request Withdrawal was received, (y) the related Mortgage Loan was repurchased
or replaced or (z) the 15Ga-1 Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the 15Ga-1 Repurchase Request
(as asserted in the 15Ga-1 Repurchase Request) or (y) any rejection or dispute
of a 15Ga-1 Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

 -17-

 

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001004158.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7          Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8          Conditions to Closing. The obligation of the Seller to sell
the Mortgage Loans shall be subject to the Seller having received the
consideration for the Mortgage Loans as contemplated by Section 1 of this
Agreement. The obligations of the Purchaser to purchase the Mortgage Loans shall
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)          The Purchaser shall have received the following additional closing
documents:

 

(i)          copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)          a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

 -18-

 

 

(iii)        an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)        an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)         a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus or the
Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller or the Mortgage Loans, any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein relating to the Seller or the Mortgage
Loans, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus appears to be appropriately responsive in all
material respects to the applicable requirements of Regulation AB.

 

(d)         The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)         The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)          The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9          Closing. The closing for the purchase and sale of the
Mortgage Loans shall take place at the office of Cadwalader, Wickersham & Taft
LLP, New York, New York, at 10:00 a.m., on the Closing Date or such other place
and time as the parties shall agree.

 

SECTION 10        Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and Servicing Agreement and this Agreement and printing (or
otherwise reproducing) and delivering the Certificates; (iii) the reasonable and
documented fees, costs and expenses of the Trustee, the Certificate
Administrator and their respective counsel; (iv) the fees and disbursements of a
firm

 

 -19-

 

 

of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular, Final
Offering Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Mayer Brown LLP, as counsel to the Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicers and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11        Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12        Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13        Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY

 

 -20-

 

 

JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 14        Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15          No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16          Assignment. The Seller hereby acknowledges that the
Purchaser has, concurrently with the execution hereof, executed and delivered
the Pooling and Servicing Agreement and that, in connection therewith, it has
assigned its rights hereunder to the Trustee for the benefit of the
Certificateholders. The Seller hereby acknowledges its obligations pursuant to
Sections 2.01, 2.02 and 2.03 of the Pooling and Servicing Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller, the Purchaser and their permitted successors and assigns. Any Person
into which the Seller may be merged or consolidated, or any Person resulting
from any merger, conversion or consolidation to which the Seller may become a
party, or any Person succeeding to all or substantially all of the business of
the Seller, shall be the successor to the Seller hereunder without any further
act. The warranties and representations and the agreements made by the Seller
herein shall survive delivery of the Mortgage Loans to the Trustee until the
termination of the Pooling and Servicing Agreement, but shall not be further
assigned by the Trustee to any Person.

 

SECTION 17          Notices. All communications hereunder shall be in writing
and effective only upon receipt and (i) if sent to the Purchaser, will be
mailed, hand delivered, couriered or sent by facsimile transmission to it at 200
West Street, New York, New York 10282, to the attention of Leah Nivison, fax
number: (212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter
Morreale, fax number: (212) 902-3000, email: peter.morreale@gs.com and Joe
Osborne, fax number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to
the Seller, will be mailed, hand delivered, couriered or sent by facsimile
transmission or electronic mail and confirmed to it at Goldman Sachs Mortgage
Company, 200 West Street, New York, New York 10282, to the attention of Leah
Nivison, fax

 

 -21-

 

 

number: (212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter
Morreale, fax number: (212) 902-3000, email: peter.morreale@gs.com and Joe
Osborne, fax number: (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the
case of any of the preceding parties, such other address as may hereafter be
furnished to the other party in writing by such parties.

 

SECTION 18          Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19          Counterparts. This Agreement may be executed in any number
of counterparts, and by the parties hereto in separate counterparts, each of
which when executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.

 

SECTION 20          Exercise of Rights. No failure or delay on the part of any
party to exercise any right, power or privilege under this Agreement and no
course of dealing between the Seller and the Purchaser shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. Except as set forth in
Section 6(h) of this Agreement, the rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which any
party would otherwise have pursuant to law or equity. No notice to or demand on
any party in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances, or constitute a waiver of the right of
either party to any other or further action in any circumstances without notice
or demand.

 

SECTION 21          No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22          Miscellaneous. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.

 

SECTION 23          Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

 -22-

 

 

* * * * * *

 

 -23-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 

        GS MORTGAGE SECURITIES CORPORATION II         By:   /s/ Leah Nivison    
Name: Leah Nivison     Title: Chief Executive Officer         GOLDMAN SACHS
MORTGAGE COMPANY, a New York limited partnership         By: /s/ J. Theodore
Borter      Authorized Representative

 



 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 



A-1 

 



 







GS2 Mortgage Loan Schedule                                                      
                                          Control Number   Footnotes   Loan
Number   Property Name   Address   City   State   Zip Code   Cut-Off Date
Balance ($)   Mortgage Loan Rate (%)   Remaining Term To Maturity (Mos.)  
Maturity Date   Remaining Amortization Term (Mos.)   Servicing Fee Rate (%) 1  
1   4FOAY1   Veritas Multifamily Pool 1                   75,000,000   4.0755%  
57   2/6/2021   0   0.00250% 1.01       4FOAY1   645 Stockton Street   645
Stockton Street   San Francisco   California   94108                        
1.02       4FOAY1   400 Duboce Avenue   400 Duboce Avenue   San Francisco  
California   94117                         1.03       4FOAY1   950 Franklin
Street   950 Franklin Street   San Francisco   California   94109              
          1.04       4FOAY1   1340-1390 Taylor Street   1340-1390 Taylor Street
  San Francisco   California   94108                         1.05       4FOAY1  
601 O’Farrell Street   601 O’Farrell Street   San Francisco   California   94109
                        1.06       4FOAY1   2677 Larkin Street   2677 Larkin
Street   San Francisco   California   94109                         1.07      
4FOAY1   1801 Gough Street   1801 Gough Street   San Francisco   California  
94109                         1.08       4FOAY1   845 California Street   845
California Street   San Francisco   California   94108                        
1.09       4FOAY1   1290 20th Avenue   1290 20th Avenue   San Francisco  
California   94122                         1.1       4FOAY1   78 Buchanan Street
  78 Buchanan Street   San Francisco   California   94102                      
  1.11       4FOAY1   1870 Pacific Avenue   1870 Pacific Avenue   San Francisco
  California   94109                         1.12       4FOAY1   500 Stanyan
Street   500 Stanyan Street   San Francisco   California   94117                
        1.13       4FOAY1   540 Leavenworth Street   540 Leavenworth Street  
San Francisco   California   94109                         1.14       4FOAY1  
1401 Jones Street   1401 Jones Street   San Francisco   California   94109      
                  1.15       4FOAY1   676 Geary Street   676 Geary Street   San
Francisco   California   94102                         1.16       4FOAY1   100
Broderick Street   100 Broderick Street   San Francisco   California   94115    
                    1.17       4FOAY1   2075 Market Street   2075 Market Street
  San Francisco   California   94114                         1.18       4FOAY1  
621 Stockton Street   621 Stockton Street   San Francisco   California   94108  
                      1.19       4FOAY1   1660 Bay Street   1660 Bay Street  
San Francisco   California   94123                         1.2       4FOAY1  
655 Stockton Street   655 Stockton Street   San Francisco   California   94108  
                      1.21       4FOAY1   2238 Hyde Street   2238 Hyde Street  
San Francisco   California   94109                         1.22       4FOAY1  
2600 Van Ness Avenue   2600 Van Ness Avenue   San Francisco   California   94109
                        1.23       4FOAY1   355 Fulton Street   355 Fulton
Street   San Francisco   California   94102                         1.24      
4FOAY1   1520 Gough Street   1520 Gough Street   San Francisco   California  
94109                         1.25       4FOAY1   1126 Bush Street   1126 Bush
Street   San Francisco   California   94109                         1.26      
4FOAY1   1547 Clay Street   1547 Clay Street   San Francisco   California  
94109                         1.27       4FOAY1   840 California Street   840
California Street   San Francisco   California   94108                        
1.28       4FOAY1   925 Geary Street   925 Geary Street   San Francisco  
California   94109                         1.29       4FOAY1   691 O’Farrell
Street   691 O’Farrell Street   San Francisco   California   94109              
          1.3       4FOAY1   2363 Van Ness Avenue   2363 Van Ness Avenue   San
Francisco   California   94109                         1.31       4FOAY1   1840
Clay Street   1840 Clay Street   San Francisco   California   94109            
            1.32       4FOAY1   1020 Post Street   1020 Post Street   San
Francisco   California   94109                         1.33       4FOAY1   2975
Van Ness Avenue   2975 Van Ness Avenue   San Francisco   California   94109    
                    1.34       4FOAY1   755 O’Farrell Street   755 O’Farrell
Street   San Francisco   California   94109                         1.35      
4FOAY1   106 Sanchez Street   106 Sanchez Street   San Francisco   California  
94114                         1.36       4FOAY1   709 Geary Street   709 Geary
Street   San Francisco   California   94109                         1.37      
4FOAY1   1440 Sutter Street   1440 Sutter Street   San Francisco   California  
94109                         1.38       4FOAY1   1690 North Point   1690 North
Point   San Francisco   California   94123                         1.39      
4FOAY1   1753 Mason Street   1753 Mason Street   San Francisco   California  
94133                         1.4       4FOAY1   915 Pierce Street   915 Pierce
Street   San Francisco   California   94115                         1.41      
4FOAY1   520 Buchanan Street   520 Buchanan Street   San Francisco   California
  94102                         1.42       4FOAY1   3210 Gough Street   3210
Gough Street   San Francisco   California   94123                         1.43  
    4FOAY1   124 Mason Street   124 Mason Street   San Francisco   California  
94102                         1.44       4FOAY1   50 Joice Street   50 Joice
Street   San Francisco   California   94108                         1.45      
4FOAY1   2038 Divisadero Street   2038 Divisadero Street   San Francisco  
California   94115                         1.46       4FOAY1   340 Church Street
  340 Church Street   San Francisco   California   94114                        
1.47       4FOAY1   411 15th Avenue   411 15th Avenue   San Francisco  
California   94118                         1.48       4FOAY1   1855 10th Avenue
  1855 10th Avenue   San Francisco   California   94122                        
1.49       4FOAY1   1260 Broadway Street   1260 Broadway Street   San Francisco
  California   94109                         1.5       4FOAY1   449 O’Farrell
Street   449 O’Farrell Street   San Francisco   California   94102              
          1.51       4FOAY1   235 Church Street   235 Church Street   San
Francisco   California   94114                         1.52       4FOAY1   4540
California Street   4540 California Street   San Francisco   California   94118
                        1.53       4FOAY1   2500 Van Ness Avenue   2500 Van Ness
Avenue   San Francisco   California   94109                         1.54      
4FOAY1   346 Leavenworth Street   346 Leavenworth Street   San Francisco  
California   94102                         1.55       4FOAY1   3264-3274 Mission
Street   3264-3274 Mission Street   San Francisco   California   94110          
              1.56       4FOAY1   3715 California Street   3715 California
Street   San Francisco   California   94118                         1.57      
4FOAY1   325 9th Avenue   325 9th Avenue   San Francisco   California   94118  
                      1.58       4FOAY1   1656 Leavenworth Street   1656
Leavenworth Street   San Francisco   California   94109                        
1.59       4FOAY1   252-258 Church Street   252-258 Church Street   San
Francisco   California   94114                         1.6       4FOAY1  
500-506 Bartlett Street   500-506 Bartlett Street   San Francisco   California  
94110                         1.61       4FOAY1   1500-1514 Geneva Avenue  
1500-1514 Geneva Avenue   San Francisco   California   94112                    
    2   2   4FS2M3   Twenty Ninth Street   1710 29th Street   Boulder   Colorado
  80301   75,000,000   4.0970%   117   2/6/2026   0   0.00500% 3   3   4F37K9  
Panorama Corporate Center   7630 and 7670 South Chester Street and 9200, 9401,
9501 and 9601 East Panorama Circle   Centennial   Colorado   80112   74,500,000
  4.7815%   117   2/6/2026   0   0.00500% 4       6A1FP3   Cedarbrook Plaza  
1000 Easton Road   Wyncote   Pennsylvania   19095   58,500,000   4.5700%   120  
5/6/2026   0   0.00500% 5   4   4FOB38   Veritas Multifamily Pool 2            
      55,000,000   3.1458%   57   2/6/2021   0   0.00500% 5.01       4FOB38  
701 Taylor Street   701 Taylor Street   San Francisco   California   94108      
                  5.02       4FOB38   1301 Leavenworth Street   1301 Leavenworth
Street   San Francisco   California   94109                         5.03      
4FOB38   947 Bush Street   947 Bush Street   San Francisco   California   94109
                        5.04       4FOB38   685 Geary Street   685 Geary Street
  San Francisco   California   94102                         5.05       4FOB38  
3809 20th Street   3809 20th Street   San Francisco   California   94114        
                5.06       4FOB38   434 Leavenworth Street   434 Leavenworth
Street   San Francisco   California   94102                         5.07      
4FOB38   1050 Post Street   1050 Post Street   San Francisco   California  
94109                         5.08       4FOB38   814 California Street   814
California Street   San Francisco   California   94108                        
5.09       4FOB38   267-273 Green Street   267-273 Green Street   San Francisco
  California   94133                         5.1       4FOB38   2898 Jackson
Street   2898 Jackson Street   San Francisco   California   94115              
          5.11       4FOB38   3820 Scott Street   3820 Scott Street   San
Francisco   California   94123                         5.12       4FOB38   600
Oak Street   600 Oak Street   San Francisco   California   94117                
        5.13       4FOB38   861 Post Street   861 Post Street   San Francisco  
California   94109                         5.14       4FOB38   3783 20th Street
  3783 20th Street   San Francisco   California   94110                        
6       1OA497   Hampton Inn San Diego Mission Valley   2151 Hotel Circle South
  San Diego   California   92108   33,000,000   5.0640%   116   1/6/2026   360  
0.00500% 7       5X24H8   Fairview Plaza   5940-5970 Fairview Road   Charlotte  
North Carolina   28210   29,815,047   4.6750%   115   12/6/2025   355   0.00500%
8   5   4F0B20   Residence Inn and SpringHill Suites North Shore                
  24,946,809   5.3050%   118   3/6/2026   358   0.00500% 8.01       7NKAK1-1  
SpringHill Suites Pittsburgh North Shore   223 Federal Street   Pittsburgh  
Pennsylvania   15212                         8.02       6A1FP3-2   Residence Inn
Pittsburgh North Shore   574 West General Robinson Street   Pittsburgh  
Pennsylvania   15212                         9       4F36JE   Aloft Sunnyvale  
170 South Sunnyvale Avenue   Sunnyvale   California   94086   23,000,000  
5.1400%   117   2/6/2026   360   0.00500% 10       6A1RU9   Deerbrook Plaza  
9815 Farm to Market 1960   Humble   Texas   77338   22,000,000   4.9830%   120  
5/6/2026   360   0.00500% 11       4F39A9   18th Avenue   6620 18th Avenue  
Brooklyn   New York   11204   18,352,100   4.8495%   117   2/6/2026   0  
0.00500% 12       4F39B7   86th Street   1501 86th Street   Brooklyn   New York
  11228   18,149,300   4.8495%   117   2/6/2026   0   0.00500% 13       5XXQ78  
Highlands Shopping Center   16660 Highlands Center Boulevard   Bristol  
Virginia   24202   17,250,000   4.8720%   116   1/6/2026   360   0.00500% 14    
  4W2T44   Residence Inn Princeton   3563 US Route 1   Princeton   New Jersey  
08540   16,500,000   4.5555%   120   5/6/2026   360   0.00500% 15       4F39E1  
Junction Boulevard   38-02 Junction Boulevard   Corona   New York   11368  
15,779,000   4.8495%   117   2/6/2026   0   0.00500% 16       1OARB7   Lakeshore
Apartments   420-727 Beachfront Drive, 7917-7950 Beachfront Court and 8101-8331
Sail Drive   Evansville   Indiana   47715   15,250,000   4.7740%   116  
1/6/2026   360   0.03500% 17       6A1F81   Hidden Creek Village   6719
Cliffdale Road   Fayetteville   North Carolina   28314   15,131,549   4.9270%  
119   4/6/2026   359   0.00500% 18       4F39D3   Wyckoff Avenue   329 Wyckoff
Avenue   Ridgewood   New York   11385   14,255,500   4.8495%   117   2/6/2026  
0   0.00500% 19       5XKOV5   Cove at Coastal Carolina   1142 Highway 544  
Conway   South Carolina   29526   13,950,000   4.7480%   115   12/6/2025   360  
0.00500% 20       4F38W2   Beverley Road   112-114 Beverley Road   Brooklyn  
New York   11218   13,891,900   4.8495%   117   2/6/2026   0   0.00500% 21      
6A1ET6   Chapel Hill Commons   4919 Flat Shoals Parkway   Decatur   Georgia  
30034   11,570,000   4.4010%   120   5/6/2026   0   0.00500% 22       4F39C5  
Stillwell Avenue   2018 Stillwell Avenue   Brooklyn   New York   11223  
10,246,400   4.8495%   117   2/6/2026   0   0.00500% 23       4F1939   Westrock
Industrial   6902 West Northern Avenue   Glendale   Arizona   85303   10,110,000
  4.8870%   120   5/6/2026   360   0.00500% 24       4F2FN6   Iliff Commons
Shopping Center   12201-12293 East Iliff Avenue   Aurora   Colorado   80014  
9,900,000   5.0710%   119   4/6/2026   360   0.00500% 25       6A15N4   Winco
Alaska Warehouse   4831 Old Seward Highway   Anchorage   Alaska   99503  
9,686,756   4.3000%   119   4/6/2026   359   0.00500% 26       4FRME3   Troy
Towne Center   1803 West Main Street   Troy   Ohio   45373   9,300,000   4.5610%
  117   2/6/2026   360   0.00500% 27       6A1A45   Bellam Self Storage and
Boxes   24 Bellam Boulevard   San Rafael   California   94901   8,425,000  
4.9490%   120   5/6/2026   0   0.00500% 28       4F18L0   220 Lake Drive   220
Lake Drive   Newark   Delaware   19702   6,600,000   4.7050%   117   2/6/2026  
360   0.00500% 29       4F38X0   Church Avenue   5001-5005 Church Avenue  
Brooklyn   New York   11203   6,581,700   4.8495%   117   2/6/2026   0  
0.00500% 30       4FFCK6   McMinn Plaza   921 Decatur Pike   Athens   Tennessee
  37303   6,110,000   4.7100%   117   2/6/2026   360   0.00500% 31       1OARB7
  Key Self Storage   206 Vine Street   Wilder   Kentucky   41076   6,000,000  
4.5980%   116   1/6/2026   360   0.00500% 32       6A1DD2   Comerica Bank and
KFC Portfolio                   6,000,000   5.0000%   60   5/6/2021   0  
0.00500% 32.01       6A1DD2-   Comerica Houston 4604   16211 Space Center
Boulevard   Houston   Texas   77062                         32.02       6A1DD2-
  Comerica Humble   111 FM 1960 Bypass Road East   Humble   Texas   77338      
                  32.03       6A1DD2-   Comerica Houston 4605   855 FM 1960 Road
West   Houston   Texas   77090                         32.04       6A1DD2-  
Comerica Deer Park   1500 Center Street   Deer Park   Texas   77536            
            32.05       6A1DD2-   KFC Greenville   6010 Wesley Street  
Greenville   Texas   75402                         33       5XSYF2   Times
Square Retail Center   6820 West Flamingo Road   Las Vegas   Nevada   89103  
4,800,000   4.4700%   117   2/6/2026   0   0.00500% 34       4F2FK2   Shoppes at
Parker Commons   2701 South Parker Road   Aurora   Colorado   80014   4,800,000
  5.4610%   119   4/6/2026   360   0.00500% 35       4F3LP2   Clayton Village  
10105 US Highway 70 West   Clayton   North Carolina   27520   4,215,000  
4.6300%   117   2/6/2026   360   0.00500% 36       4F3L49   Greenview Apartments
  7522 North Greenview Avenue   Chicago   Illinois   60626   3,840,000   5.4230%
  119   4/6/2026   360   0.00500% 37       6A1SJ3   Rite Aid Ashland   419
Claremont Avenue   Ashland   Ohio   44805   3,187,169   4.9945%   119   4/6/2026
  0   0.00500%

 

 

 



 

GS2 Mortgage Loan Schedule                                                      
                                          Control Number   Footnotes   Loan
Number   Property Name   Subservicing Fee Rate (%)   Mortgage Loan Seller  
Crossed Group   ARD (Yes / No)   Companion Loan Flag   Companion Loan Cut-off
Balance   Companion Loan Interest Rate   Companion Loan Remaining Term To
Maturity (Mos.)   Companion Loan Maturity Date   Companion Loan Remaining
Amortization Term (Mos.) 1   1   4FOAY1   Veritas Multifamily Pool 1   0.00125%
  GSMC   NAP   No   Yes   155,250,000   4.07547%   57   2/6/2021   0 1.01      
4FOAY1   645 Stockton Street                                         1.02      
4FOAY1   400 Duboce Avenue                                         1.03      
4FOAY1   950 Franklin Street                                         1.04      
4FOAY1   1340-1390 Taylor Street                                         1.05  
    4FOAY1   601 O’Farrell Street                                         1.06  
    4FOAY1   2677 Larkin Street                                         1.07    
  4FOAY1   1801 Gough Street                                         1.08      
4FOAY1   845 California Street                                         1.09    
  4FOAY1   1290 20th Avenue                                         1.1      
4FOAY1   78 Buchanan Street                                         1.11      
4FOAY1   1870 Pacific Avenue                                         1.12      
4FOAY1   500 Stanyan Street                                         1.13      
4FOAY1   540 Leavenworth Street                                         1.14    
  4FOAY1   1401 Jones Street                                         1.15      
4FOAY1   676 Geary Street                                         1.16      
4FOAY1   100 Broderick Street                                         1.17      
4FOAY1   2075 Market Street                                         1.18      
4FOAY1   621 Stockton Street                                         1.19      
4FOAY1   1660 Bay Street                                         1.2      
4FOAY1   655 Stockton Street                                         1.21      
4FOAY1   2238 Hyde Street                                         1.22      
4FOAY1   2600 Van Ness Avenue                                         1.23      
4FOAY1   355 Fulton Street                                         1.24      
4FOAY1   1520 Gough Street                                         1.25      
4FOAY1   1126 Bush Street                                         1.26      
4FOAY1   1547 Clay Street                                         1.27      
4FOAY1   840 California Street                                         1.28    
  4FOAY1   925 Geary Street                                         1.29      
4FOAY1   691 O’Farrell Street                                         1.3      
4FOAY1   2363 Van Ness Avenue                                         1.31      
4FOAY1   1840 Clay Street                                         1.32      
4FOAY1   1020 Post Street                                         1.33      
4FOAY1   2975 Van Ness Avenue                                         1.34      
4FOAY1   755 O’Farrell Street                                         1.35      
4FOAY1   106 Sanchez Street                                         1.36      
4FOAY1   709 Geary Street                                         1.37      
4FOAY1   1440 Sutter Street                                         1.38      
4FOAY1   1690 North Point                                         1.39      
4FOAY1   1753 Mason Street                                         1.4      
4FOAY1   915 Pierce Street                                         1.41      
4FOAY1   520 Buchanan Street                                         1.42      
4FOAY1   3210 Gough Street                                         1.43      
4FOAY1   124 Mason Street                                         1.44      
4FOAY1   50 Joice Street                                         1.45      
4FOAY1   2038 Divisadero Street                                         1.46    
  4FOAY1   340 Church Street                                         1.47      
4FOAY1   411 15th Avenue                                         1.48      
4FOAY1   1855 10th Avenue                                         1.49      
4FOAY1   1260 Broadway Street                                         1.5      
4FOAY1   449 O’Farrell Street                                         1.51      
4FOAY1   235 Church Street                                         1.52      
4FOAY1   4540 California Street                                         1.53    
  4FOAY1   2500 Van Ness Avenue                                         1.54    
  4FOAY1   346 Leavenworth Street                                         1.55  
    4FOAY1   3264-3274 Mission Street                                        
1.56       4FOAY1   3715 California Street                                      
  1.57       4FOAY1   325 9th Avenue                                        
1.58       4FOAY1   1656 Leavenworth Street                                    
    1.59       4FOAY1   252-258 Church Street                                  
      1.6       4FOAY1   500-506 Bartlett Street                                
        1.61       4FOAY1   1500-1514 Geneva Avenue                            
            2   2   4FS2M3   Twenty Ninth Street   0.00000%   GSMC   NAP   No  
Yes   75,000,000   4.09700%   117   2/6/2026   0 3   3   4F37K9   Panorama
Corporate Center   0.01000%   GSMC   NAP   No   Yes   58,500,000   4.78150%  
117   2/6/2026   0 4       6A1FP3   Cedarbrook Plaza   0.00000%   GSMC   NAP  
No                         5   4   4FOB38   Veritas Multifamily Pool 2  
0.00000%   GSMC   NAP   No   Yes   21,000,000   3.71042%   57   2/6/2021   0
5.01       4FOB38   701 Taylor Street                                        
5.02       4FOB38   1301 Leavenworth Street                                    
    5.03       4FOB38   947 Bush Street                                        
5.04       4FOB38   685 Geary Street                                        
5.05       4FOB38   3809 20th Street                                        
5.06       4FOB38   434 Leavenworth Street                                      
  5.07       4FOB38   1050 Post Street                                        
5.08       4FOB38   814 California Street                                      
  5.09       4FOB38   267-273 Green Street                                      
  5.1       4FOB38   2898 Jackson Street                                        
5.11       4FOB38   3820 Scott Street                                        
5.12       4FOB38   600 Oak Street                                         5.13
      4FOB38   861 Post Street                                         5.14    
  4FOB38   3783 20th Street                                         6      
1OA497   Hampton Inn San Diego Mission Valley   0.02000%   GSMC   NAP   No      
                  7       5X24H8   Fairview Plaza   0.00000%   GSMC   NAP   No  
                      8   5   4F0B20   Residence Inn and SpringHill Suites North
Shore   0.00000%   GSMC   NAP   No   Yes   43,906,384   5.30500%   118  
3/6/2026   358 8.01       7NKAK1-1   SpringHill Suites Pittsburgh North Shore  
                                      8.02       6A1FP3-2   Residence Inn
Pittsburgh North Shore                                         9       4F36JE  
Aloft Sunnyvale   0.00000%   GSMC   NAP   No                         10      
6A1RU9   Deerbrook Plaza   0.03000%   GSMC   NAP   No                         11
      4F39A9   18th Avenue   0.00000%   GSMC   NAP   No                        
12       4F39B7   86th Street   0.00000%   GSMC   NAP   No                      
  13       5XXQ78   Highlands Shopping Center   0.04000%   GSMC   NAP   No      
                  14       4W2T44   Residence Inn Princeton   0.00000%   GSMC  
NAP   No                         15       4F39E1   Junction Boulevard   0.00000%
  GSMC   NAP   No                         16       1OARB7   Lakeshore Apartments
  0.00000%   GSMC   NAP   No                         17       6A1F81   Hidden
Creek Village   0.00000%   GSMC   NAP   No                         18      
4F39D3   Wyckoff Avenue   0.00000%   GSMC   NAP   No                         19
      5XKOV5   Cove at Coastal Carolina   0.00000%   GSMC   NAP   No            
            20       4F38W2   Beverley Road   0.00000%   GSMC   NAP   No        
                21       6A1ET6   Chapel Hill Commons   0.00000%   GSMC   NAP  
No                         22       4F39C5   Stillwell Avenue   0.00000%   GSMC
  NAP   No                         23       4F1939   Westrock Industrial  
0.04000%   GSMC   NAP   No                         24       4F2FN6   Iliff
Commons Shopping Center   0.00000%   GSMC   NAP   No                         25
      6A15N4   Winco Alaska Warehouse   0.00000%   GSMC   NAP   No              
          26       4FRME3   Troy Towne Center   0.00000%   GSMC   NAP   No      
                  27       6A1A45   Bellam Self Storage and Boxes   0.04000%  
GSMC   NAP   No                         28       4F18L0   220 Lake Drive  
0.04000%   GSMC   NAP   No                         29       4F38X0   Church
Avenue   0.00000%   GSMC   NAP   No                         30       4FFCK6  
McMinn Plaza   0.06000%   GSMC   NAP   No                         31      
1OARB7   Key Self Storage   0.00000%   GSMC   NAP   No                        
32       6A1DD2   Comerica Bank and KFC Portfolio   0.04000%   GSMC   NAP   No  
                      32.01       6A1DD2-   Comerica Houston 4604              
                          32.02       6A1DD2-   Comerica Humble                
                        32.03       6A1DD2-   Comerica Houston 4605            
                            32.04       6A1DD2-   Comerica Deer Park            
                            32.05       6A1DD2-   KFC Greenville                
                        33       5XSYF2   Times Square Retail Center   0.00000%
  GSMC   NAP   No                         34       4F2FK2   Shoppes at Parker
Commons   0.00000%   GSMC   NAP   No                         35       4F3LP2  
Clayton Village   0.06000%   GSMC   NAP   No                         36      
4F3L49   Greenview Apartments   0.00000%   GSMC   NAP   No                      
  37       6A1SJ3   Rite Aid Ashland   0.00000%   GSMC   NAP   No              
         

 

1 The Cut-off Date Principal Balance of $75,000,000 represents the
non-controlling note A-2 of a $480,000,000 whole loan evidenced by three senior
pari passu notes and one subordinate note B.  The related companion loans are
evidenced by the non-controlling note A-1, the non-controlling note A-3 and the
controlling subordinate note B.  Note A-1 ($100,000,000) and subordinate note B
($249,750,000), with an aggregate outstanding principal balance of $349,750,000
as of the Cut-off Date, were contributed to the GS Mortgage Securities
Corporation Trust 2016-RENT (“GSMS 2016-RENT”) transaction and note A-3, with an
outstanding principal balance as of the Cut-off Date of $55,250,000 is expected
to be contributed to one or more future securitization transactions.  Cut-off
Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate principal balance of the
Veritas Multifamily Pool 1 Senior Loans of $230,250,000. 2 The Cut-off Date
Principal Balance of $75,000,000 represents the controlling note A-1 of a
$150,000,000 whole loan co-originated by Goldman Sachs Mortgage Company and UBS
Real Estate Securities Inc., evidenced by three pari passu notes. The related
companion loans are evidenced by the non-controlling note A-2 with a principal
balance as of the Cut-off Date of $40,000,000, which was originated by UBS Real
Estate Securities Inc. and was contributed to the MSC 2016-UBS9 securitization,
and the non-controlling note A-3 with a principal balance of $35,000,000, which
is currently owned and held by UBS Real Estate Securities Inc. or an affiliate
thereof, and is expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $150,000,000. 3 The Cut-off Date Principal
Balance of $74,500,000 represents the controlling note A-1 of a $133,000,000
whole loan evidenced by two pari passu notes. The non-controlling companion
loan, evidenced by note A-2 with an aggregate principal balance as of the
Cut-off Date of $58,500,000 is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $133,000,000. 4 The Cut-off Date Principal
Balance of $55,000,000 represents the non-controlling note A-1 of a $96,000,000
whole loan evidenced by two pari passu notes and one subordinate note B. The
related companion loans are evidenced by the non-controlling note A-2 with a
principal balance as of the Cut-off Date of $21,000,000, which is expected to be
contributed to one or more future securitization transactions and the
controlling note B with a principal balance as of the Cut-off Date of
$20,000,000.  Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the Veritas Multifamily Pool 2 Senior Loans of
$76,000,000. 5 The Cut-off Date Principal Balance of $24,946,809 represents the
controlling note A-1 of a $69,000,000 whole loan evidenced by two pari passu
notes. The non-controlling companion loan, evidenced by note A-2 with an
aggregate principal balance as of the Cut-off Date of $43,906,384 is expected to
be contributed to one or more future securitization transactions. Cut-off Date
LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate Cut-off Date Balance of
$68,853,193.

 



 

 



  

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



B-1 

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



B-2 

 



 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 



B-3 

 

 

Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



B-4 

 

 

Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



B-5 

 

 

Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Services
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property. 

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



B-6 

 



 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 



B-7 

 

 

or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the

 



B-8 

 

 

Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor

 



B-9 

 

 

made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,

 



B-10 

 

 

immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount of terrorism insurance available with funds equal
to the Terrorism Cap Amount. The “Terrorism Cap Amount” is the specified
percentage (which is at least equal to 200%) of the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without

 



B-11 

 

 

giving effect to the cost of terrorism and earthquake components of such
casualty and business interruption/rental loss insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean

 



B-12 

 

 

an entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Cut-off Date Principal Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 



B-13 

 



 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)          The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)          The lessor under such Ground Lease has agreed in a writing included
in the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)          The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either Mortgagor or the Mortgagee) that
extends not less than 20 years beyond the stated maturity of the related
Mortgage Loan, or 10 years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

 

(d)          The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)          The Ground Lease does not place commercially unreasonably
restrictions on the identity of the Mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor

 



B-14 

 

 

thereunder (provided that proper notice is delivered to the extent required in
accordance with the Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;

 

(f)          The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)          The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)          The Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease through legal proceedings) to cure any default
under the Ground Lease which is curable after the Mortgagee’s receipt of notice
of any default before the lessor may terminate the Ground Lease;

 

(i)          The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)          Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)          In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 



B-15 

 

 

(l)          Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United

 



B-16 

 

 

States of America, the District of Columbia or the Commonwealth of Puerto Rico.
Except with respect to any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc.,
Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not
related to the Mortgagor was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To the Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the

 



B-17 

 

 

security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation. Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-18 

 



 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt 

 

Veritas Multifamily Pool 1 

Veritas Multifamily Pool 2

 



B-30-1-1 

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt


 

 

None.

 



B-30-2-1 

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans



 

None.

 



B-30-3-1 

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES 

 

Representation Mortgage Loan Description of Exception (12) Condemnation Comerica
Bank and KFC Portfolio (Loan No. 32) Except as it pertains to the Mortgaged
Property identified on Annex A as Comerica Humble, as disclosed in the zoning
report obtained in connection with the origination of the Mortgage Loan, the
Texas Department of Transportation has certain preliminary plans for expanding
Texas State Farm to Market Road 1960, estimated to commence in 2022, which plans
could involve condemnation of a portion of right-of way but which are still
preliminary and are not final as of the origination of the Mortgage Loan (and
which no documents of record have been recorded or provided to the borrower).
(13) Actions Concerning Mortgage Loan Lakeshore Apartments (Loan No. 16) One of
the borrower sponsors is a defendant in an action pending in Fort Wayne,
Indiana. The action was initiated by owners of property adjacent to a project
being developed by an entity controlled by one of the borrower sponsors. The
defendants in the action include the Allen County Planning Commission and one of
the borrower sponsors’ entities. The allegation is that the Allen County
Planning Commission issued a wrongful variance, which permitted the construction
of buildings that are 9 inches higher than the zoning height restrictions. The
parties are currently examining a settlement agreement.

 



C-1 

 



 

Representation Mortgage Loan Description of Exception (16) Insurance

All Mortgage Loans other than:

 

Panorama Corporate Center
(Loan No. 3)

 

Cedarbrook Plaza
(Loan No. 4)

 

Residence Inn and SpringHill Suites North Shore
(Loan No. 8)

 

Troy Towne Center
(Loan No. 26)

 

McMinn Plaza (Loan No. 30)

 

Comerica Bank and KFC Portfolio (Loan No. 32)

 

Clayton Village
(Loan No. 35) 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the loan, instead of the then
outstanding principal amount of the loan. (16) Insurance

Troy Towne Center
(Loan No. 26)

 

McMinn Plaza (Loan No. 30)

 

Clayton Village
(Loan No. 35) 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
20% of the original principal balance of the loan, instead of 5% of the then
outstanding principal amount of the loan.

 



C-2 

 



 

Representation Mortgage Loan Description of Exception (16) Insurance

Veritas Multifamily Pool 1
(Loan No. 1)

 

Veritas Multifamily Pool 2
(Loan No. 5)

 

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P, “A” by Fitch to the extent Fitch rates the Certificates
and rates the insurance company, and “A2” by Moody’s (or, if Moody’s does not
rate such insurer, at least “A: VIII” by AM Best), or by a syndicate of insurers
through which at least 75% of the coverage (if there are 4 or fewer members of
the syndicate) or at least 60% of the coverage (if there are 5 or more members
of the syndicate) is with insurers having such ratings, and all such insurers
are required to have ratings of not less than “BBB+” by S&P, “BBB+” by Fitch to
the extent Fitch rates the Certificates and rates the insurance company, and
“Baa1” by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII”
by AM Best)). (16) Insurance Twenty Ninth Street
(Loan No. 2)

The insurance companies are required to have a financial rating of (i) “A-:VIII”
or better from AM Best and (ii) “A-” or better by S&P (and “A2” or better by
Moody’s, if Moody’s is rating the Certificates); provided, however, that for
multi-layered blanket policies, up to 20% of such coverage may be written by
carriers with a rating of not less than “BBB” by S&P (and “Baa2” by Moody’s, if
Moody’s is rating the Certificates), so long as 100% of the primary layer of
such multi-layered policies have carriers rated at least “A-” or better by S&P
(and “A2” or better by Moody’s, if Moody’s is rating the Certificates).

 

The Mortgage Loan documents require business interruption insurance to cover the
lesser of the period of restoration and 24 months.



 



C-3 

 

 

Representation Mortgage Loan Description of Exception (16) Insurance Cedarbrook
Plaza
(Loan No. 4) All policies may be issued by a syndicate of insurers through which
at least 75% of the coverage (if there are 4 or fewer members of the syndicate)
or at least 60% of the coverage (if there are 5 or more members of the
syndicate) is with insurers having the required ratings (provided that the first
layers of coverage are from insurers rated at least “A” by S&P and “A2” by
Moody's (or, if Moody's does not rate such insurer, at least “A: X” by AM Best),
and all such insurers are required to have ratings of not less than “BBB+” by
S&P and “Baa1” by Moody's (or, if Moody's does not rate such insurer, at least
“A: X” by AM Best). (16) Insurance

Residence Inn and SpringHill Suites North Shore
(Loan No. 8)

 

Hampton Inn San Diego Mission Valley
(Loan No. 6)

 

Fairview Plaza
(Loan No. 7)

 

Aloft Sunnyvale
(Loan No. 9) 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having the required ratings (provided that the first layers of coverage
are from insurers rated at least “A” by S&P and “A2” by Moody's (or, if Moody's
does not rate such insurer, at least “A: VIII” by AM Best), and all such
insurers are required to have ratings of not less than “BBB+” by S&P and “Baa1”
by Moody's (or, if Moody's does not rate such insurer, at least “A: VIII” by AM
Best). (16) Insurance Comerica Bank and KFC Portfolio (Loan No. 32) All policies
may be issued by a syndicate of insurers through which at least 75% of the
coverage (if there are 4 or fewer members of the syndicate) or at least 60% of
the coverage (if there are 5 or more members of the syndicate) is with insurers
having such ratings (provided that the first layers of coverage are from
insurers rated at least “A” with S&P or “A: IX” with AM Best's Rating Services.

 



C-4 

 

 

Representation Mortgage Loan Description of Exception (16) Insurance

18th Avenue (Loan No. 11)

 

86th Street (Loan No. 12)

 

Junction Boulevard
(Loan No. 15)

 

Wyckoff Avenue
(Loan No. 18)

 

Beverley Road (Loan No. 20)

 

Stillwell Avenue
(Loan No. 22)

 

Church Avenue
(Loan No. 29) 

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A:VIII” by AM Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings (provided that the first
layers of coverage are from insurers rated at least “A” by S&P and “A2” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A:VIII” by AM
Best), and all such insurers are required to have ratings of not less than
“BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such insurer,
at least “A:VIII” by AM Best)).  Notwithstanding the foregoing, the lender has
agreed to accept New York Marine & General Insurance Company, rated “A: IX” with
AM Best as the insurer for the umbrella liability policy, for so long as the
rating of such insurer is not withdrawn or downgraded below the rating
applicable to it as of the related origination date. (17) Access; Utilities;
Separate Tax Lots Aloft Sunnyvale
(Loan No. 9) The Mortgaged Property does not have direct access to a
public-right of-way through an access easement. The Mortgaged Property is
located immediately adjacent to a public parking lot that is used by the
Mortgaged Property and that provides access to the public-right-of way. (24)
Local Law Compliance Veritas Multifamily Pool 1
(Loan No. 1)

Two Mortgaged Properties have units that are nonconforming as to use:

 

·          2600 Van Ness Avenue

 

·          124 Mason Street



(24) Local Law Compliance Veritas Multifamily Pool 2
(Loan No. 5)

One Mortgaged Property has units that are nonconforming as to use:

 

·          947 Bush Street 

 



C-5 

 

 

Representation Mortgage Loan Description of Exception (24) Local Law Compliance
Hampton Inn San Diego Mission Valley
(Loan No. 6) A building code violation report was not available from the City of
San Diego as of the origination of the Mortgage Loan. The Mortgagor and
guarantor are providing recourse protection related to any violations that may
exist. (24) Local Law Compliance Greenview Apartments
(Loan No. 36)

The Mortgaged Property is currently subject to 30 building code violations, as
more particularly described in the zoning report issued for the benefit of the
lender. Within 90 days after the origination date, the Mortgagor is required to
provide evidence that all work related to outstanding code violations has been
completed and such violations have been remediated. Within 6 months of
origination, the Mortgagor is required to provide proof that such code
violations have been removed.

 

The Mortgaged Property is considered legal non-conforming because multi-family
use is not permitted without a special permit and as a result of a deficiency of
11 parking spaces, as more particularly described in the zoning report issued
for the benefit of the lender. However, the Mortgaged Property's current use is
grandfathered, and the rebuildability clause in the event of casualty provides
that the Mortgaged Property is required to be rebuilt such that it is no more
out of compliance than the property being replaced. The Mortgagor is also
required to pave and stripe parking within 6 months of origination.



(25) Licenses and Permits Deerbrook Plaza
(Loan No. 10) The tenant doing business as Fallas Parades cannot locate its
certificate of occupancy and the City of Humble is not willing to research its
records to see if it is on file.  The mortgagor is required to make commercially
reasonable efforts to require the tenant to obtain the certificate of occupancy.

 



C-6 

 

 

Representation Mortgage Loan Description of Exception (25) Licenses and Permits
Wyckoff Avenue
(Loan No. 18) The Mortgaged Property is being operated under a temporary
certificate of occupancy and a permanent certificate of occupancy had not been
obtained.  The Mortgage Loan documents require the mortgagor to maintain all
material licenses, permits and applicable governmental authorizations necessary
for its operation of the Mortgaged Property. (25) Licenses and Permits Stillwell
Avenue
(Loan No. 22) The Mortgaged Property is being operated under a temporary
certificate of occupancy and a permanent certificate of occupancy has not been
obtained.  The Mortgaged Property is occupied by Walgreen’s as a single tenant,
and whose lease requires it to maintain all material licenses, permits and
applicable governmental authorizations, and provides that the tenant would be
required to continue to pay rent in the event it is dispossessed as a result of
its default under the lease.  The NYC Department of Buildings website confirms
that of an original list of 93 items required for the issuance of a permanent
certificate of occupancy, only 17 remain.   (26) Recourse Obligations Twenty
Ninth Street
(Loan No. 2) To the extent that an environmental insurance policy acceptable to
the lender covers the Mortgaged Property, the lender is required to use
commercially reasonable efforts to collect under such policy prior to making a
claim for environmental matters under the recourse carveout guaranty.

 



C-7 

 

 

Representation Mortgage Loan Description of Exception (26) Recourse Obligations

18th Avenue
(Loan No. 11)

 

86th Street (Loan No. 12)

 

Junction Boulevard
(Loan No. 15)

 

Wyckoff Avenue
(Loan No. 18)

 

Beverley Road (Loan No. 20)

 

Stillwell Avenue
(Loan No. 22)

 

Church Avenue
(Loan No. 29) 

The related Mortgage Loan documents provide that the related Mortgagor and
guarantor will be liable for damages following voluntary transfers of the equity
interests in the Mortgagor made in violation of the Loan Documents. (27)
Mortgage Releases

Veritas Multifamily Pool 1
(Loan No. 1)

 

Veritas Multifamily Pool 2
(Loan No. 5) 

Defeasance and partial release prices are as follows: (i) 105% of the allocated
loan amount until 5% of the original balance of the Mortgage Loan is defeased;
then (ii) 110% of the allocated loan amount until 20% of the original balance of
the Mortgage Loan is defeased and (iii) thereafter, 115% of the allocated loan
amount. (30) Due on Sale or
Encumbrance

Veritas Multifamily Pool 1
(Loan No. 1)

 

Veritas Multifamily Pool 2
(Loan No. 5) 

The Loan Agreement permits future preferred equity incurred by an entity above
the related Mortgagor and the mezzanine borrowers.

 



C-8 

 

 

Representation Mortgage Loan Description of Exception (30) Due on Sale or
Encumbrance

18th Avenue (Loan No. 11)

 

86th Street (Loan No. 12)

 

Junction Boulevard
(Loan No. 15)

 

Wyckoff Avenue
(Loan No. 18)

 

Beverley Road (Loan No. 20)

 

Stillwell Avenue
(Loan No. 22)

 

Church Avenue
(Loan No. 29) 

The related Mortgage Loan documents provide that the related Mortgage Loan will
be accelerated following transfers of an equity interest of greater than 80% in
the related Mortgagor, or if a lesser amount is transferred and the Mortgagor
ceases to be controlled by a person identified in the Mortgage Loan Agreement.
(31) Single-Purpose Entity Veritas Multifamily Pool 1
(Loan No. 1) The Mortgagor previously owned two properties that are not part of
the Mortgaged Property. (31) Single-Purpose Entity Aloft Sunnyvale
(Loan No. 9) The Mortgagor was not required to deliver a non-consolidation
opinion at the origination of the Mortgage Loan. (31) Single-Purpose Entity
Deerbrook Plaza
(Loan No. 10) The Mortgagee did not require a non-consolidation opinion to be
issued and the principal amount of the loan is in excess of $20,000,000. (31)
Single-Purpose Entity Highlands Shopping Center
(Loan No. 13) The Mortgagor previously owned one property that is not part of
the Mortgaged Property. (32) Defeasance

Veritas Multifamily Pool 1
(Loan No. 1)

 

Veritas Multifamily Pool 2
(Loan No. 5) 

Defeasance and partial release prices are as follows: (i) 105% of the allocated
loan amount until 5% of the original balance of the Mortgage Loan is defeased;
then (ii) 110% of the allocated loan amount until 20% of the original balance of
the Mortgage Loan is defeased and (iii) thereafter, 115% of the allocated loan
amount.

 



C-9 

 

 

Representation Mortgage Loan Description of Exception (34) Ground Lease Twenty
Ninth Street
(Loan No. 2)

(b) No such provision exists in the Ground Lease.

 

(j) The Ground Lease is silent on the issue of who holds loss proceeds and any
obligation to rebuild the premises.

 

(k) The Ground Lease is silent on this point.



(39) Organization of Mortgagor

Veritas Multifamily Pool 1
(Loan No. 1)

 

Veritas Multifamily Pool 2
(Loan No. 5) 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

18th Avenue (Loan No. 11)

 

86th Street (Loan No. 12)

 

Junction Boulevard
(Loan No. 15)

 

Wyckoff Avenue
(Loan No. 18)

 

Beverley Road (Loan No. 20)

 

Stillwell Avenue
(Loan No. 22)

 

Church Avenue
(Loan No. 29) 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

Iliff Commons Shopping Center (Loan No. 24)

 

Shoppes at Parker Commons
(Loan No. 34) 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

Troy Towne Center
(Loan No. 26)

 

McMinn Plaza (Loan No. 30)

 

Clayton Village
(Loan No 35) 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 



C-10 

 



 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of May 1,
2016 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated May 18, 2016 relating to the offering of the
Public Certificates, nor the Offering Circular, dated May 18, 2016 (the
“Offering Circular”), relating to the offering of the Private Certificates, in
the case of the Prospectus, as of the date of the Prospectus or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the

 



D-1 

 



 

circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 



D-2 

 

 

Certified this [____] day of [_______].

 



  GOLDMAN SACHS MORTGAGE COMPANY       By:       Authorized Representative

 



D-3 

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION



(GSMS 2016-GS2)



 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of May 1, 2016 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2016-GS2, Commercial Mortgage
Pass-Through Certificates, Series 2016-GS2 (the “Series 2016-GS2 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of May 1, 2016 (the
“Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”) and
GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which the
Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2016-GS2 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicers, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2016.

 



  [INSERT SELLER NAME]       By:       Name:     Title:

 



E-1 

 

 